*260Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Douglas E. Willard and Debra Willard appeal the district court’s orders dismissing their civil action and denying their motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Willard v. Kunda, No. 1:10-cv-00326-JFM (D. Md. Nov. 11, 2010 & Jan. 14, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.